Citation Nr: 1138964	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to service-connected depressive disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected depressive disorder, or to diabetes mellitus, type 2.

3.  Entitlement to service connection for a bilateral hip disability, claimed as arthritis.

4.  Entitlement to an increased rating for a psychiatric disability characterized as depressive disorder, currently rated 10 percent prior to May 8, 2007, and 30 percent therefrom.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to January 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2006 and June 2009 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

Notably, a June 2006 rating decision granted service connection for depressive disorder, rated 10 percent, effective from November 10, 2005 (the date of the claim).  The Veteran submitted a timely notice of disagreement.  A statement of the case was then issued in January 2007.  In his March 207 substantive appeal, the Veteran reiterated his contentions that his depressive disorder was more severe than the 10 percent rating assigned.  A June 2008 rating decision assigned a 30 percent rating, effective from May 8, 2007 (the date the medical evidence documents an increase is warranted).  The RO certified this issue to the Board in June 2008.  Upon reviewing the claims file, there is no indication that the Veteran has expressed his satisfaction with the ratings assigned, or has withdrawn this appeal.  Consequently, this issue is presently before the Board and is so reflected on the title page.

In July 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, it was noted that the Veteran currently did not have representation.  He was advised that he could seek representation in his appeal.  He expressed understanding, and indicated that he wished to continue at this time without representation.

The issues of entitlement to service connection for diabetes mellitus, type 2 and hypertension, as well as the claim of entitlement to an increased rating for depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence does not relate any current bilateral hip disability to active service.


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter, also prior to the initial adverse determination, informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), as well as post-service and VA treatment records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence regarding this issue has been identified.  Significantly, in an August 2008 VCAA response, the Veteran indicated that he had no additional evidence to submit.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for his bilateral hips.  Moreover, an isolated post-service treatment record reflected right hip complaints but showed a clinically normal right hip upon x-ray findings.  Furthermore, the records contain no competent medical evidence suggesting a causal relationship between any current disability and active service.  Additionally, the lay statements of record describing an in-service injury and asserting continuous bilateral hip symptoms are not deemed credible, for reasons that will be articulated in the body of this decision.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The initial consideration for any service connection claim is whether the Veteran has a current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran's post-service treatment records include an August 2008 VA emergency treatment record that documents the complaints of right hip pain as a result of falling from a riding lawnmower several hours earlier.  X-ray revealed normal right hip.  No other references to the Veteran's hips are noted in the medical evidence of record.   

Based on the above, there is no clinical evidence of a current disability of either hip.  Indeed, the clinical record is entirely silent as to the left hip, and while the August 2008 treatment report reflects right hip complaints, x-rays were normal and no disability was diagnosed.  However, the lay evidence of record must also be considered.  In this regard, the Veteran is competent to report observable hip symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, such lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran here testified at his July 2011 Board hearing as to current hip pain.  He indicated that such pain began as a result of an in-service motor vehicle accident.  The Veteran explained that while driving, he hit a bridge head on, and that his whole body went into the windshield.  He added that the car was "a total loss."  He further remarked that he did not seek treatment following the accident and in fact told no one about it because he "was all right (sic) afterwards."  He further testified that his hip was very painful at present.  His spouse remarked that on one occasion, two years earlier, the Veteran's hip pain was severe enough that an emergency room visit was required.  

Again, if the testimony as to bilateral hip pain, and continuous symptoms thereof, since active service is deemed credible, then such could potentially establish a basis for an award of service connection.   Here, however, the lay evidence is not deemed credible.  Indeed, it is hard to imagine that treatment would not be sought regarding a car accident in which the Veteran made impact with the windshield, and which was severe enough to total the vehicle, as the Veteran has described.  Moreover, when seeking treatment for his right hip in 2008, he described a fall from a lawnmower that day yet made no mention whatsoever of any remote automobile accident.  He also failed during that treatment to indicate a history of problems with the left hip, and only complained of the right side, where he fell from the mower.  If he was suffering a bilateral hip disorder it would be logical to expect him to inform the treatment providers about all of his bilateral hip symptoms, since they were evaluating him at that time.  Additionally, the emergency room treatment referenced by the Veteran and his wife at the July 2011 hearing is not documented in the record, though perhaps they were referring to the 2008 visit after his fall from the lawnmower.  

Further calling into question the lay evidence of record is the fact that the Veteran made no claim of service connection for a hip disability until 2008.  He raised numerous other claims, some as early as 1981.  The fact that he did not include a claim for a bilateral hip disability on those earlier occasions strongly suggests that he was not experiencing any hip symptomatology at the time.  

In sum, for the reasons stated above, his lay testimony as to an in-service injury to the hips, and of continuous symptomatology from that time forward, is simply not credible.  Therefore, such lay statements are not probative evidence in this case.  

Thus, the evidence shows no complaints or treatment referable to the left hip, either in service or thereafter.  The record shows one isolated episode of right hip treatment in 2008, decades after separation from service, that was clearly attributed to a fall from a lawnmower that occurred on the day of treatment.  Nothing of record, excluding the non-credible lay testimony, suggests a continuity of bilateral hip symptoms back to service or otherwise suggests any causal connection between any current complaints and active service. 

Finally, as the record fails to demonstrate any arthritis of the hips within the first post-service year, there is no basis for a grant of presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral hip disability, claimed as arthritis, is denied.



REMAND

The Veteran contends, in essence, that his diabetes mellitus, type 2 had its onset in service.  He specifically testified (see Transcript, p.3), that he noticed within the first post-service year that his blood sugar was "running kind of high."    This suggests that clinical testing was performed shortly following service.  The Veteran should therefore be requested to provide any information regarding relevant treatment, particularly blood work, conducted proximate to his discharge from service.  It is noted that, at present, the post-service treatment records first document diabetes mellitus in April 1994.  His high blood pressure is first documented in March 1998.

Regarding both his diabetes mellitus and hypertension claims, the Veteran alternatively contends that such disorders are secondary to his service-connected depressive disorder.  The record at present contains no opinion addressing this secondary contention, and therefore such should be obtained on remand.  Further regarding secondary service connection, the Veteran has also asserted that his hypertension may be the result of his diabetes mellitus.  Thus, this etiologic relationship should also be considered by the examiner.

Regarding the service-connected psychiatric disability, the Veteran has not been evaluated for this disability by VA since May 2008.  Moreover, as that issue had been certified for appeal in June 2008 and then was not again referenced by the RO, the Veteran may not have been aware that such issue remained on appeal, and thus he might not have provided information regarding his current symptoms or treatment.  Thus, in the interests of fairness, another examination should be provided here, even if he has not expressly claimed worsened symptoms.  Indeed, 
when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

Finally, the record reflects that the Veteran receives ongoing VA treatment regarding these issues (and it is unclear whether or not he receives any private treatment for the disabilities involved in the instant claim).  As records of such treatment may contain pertinent information, they must be secured.  Notably, records of VA treatment are constructively of record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete updated (since May 2009) clinical records of any and all Fayetteville VAMC treatment the Veteran has received for depression, diabetes, and hypertension.  

2. The Veteran should also be asked to specify whether or not he has received private treatment for his depression, diabetes, and hypertension, and specifically to include any laboratory results within the first post-service year.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. Thereafter, the Veteran should be afforded an examination to determine the etiology of his diabetes mellitus, type 2 and hypertension.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions responding to the following:  

(a) whether it is at least as likely as not (50% or better probability) that the Veteran's diabetes mellitus is related to (incurred in or aggravated by) his active service

(b) whether it is at least as likely as not that the current diabetes is proximately due to, or the result of, his depressive disorder 

(c) whether it is at least as likely as not (50% or better probability) that the diabetes mellitus has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected depressive disorder; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

(d) whether it is at least as likely as not (50% or better probability) that the Veteran's hypertension is related to (incurred in or aggravated by) his active service

(e) whether it is at least as likely as not that the hypertension  is proximately due to, or the result of, his depressive disorder 

(f) whether it is at least as likely as not (50% or better probability) that the hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected depressive disorder; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

(g) whether it is at least as likely as not that the hypertension is proximately due to, or the result of, his diabetes mellitus 

(h) whether it is at least as likely as not (50% or better probability) that the hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by the diabetes mellitus; if aggravation is found, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.

The examiner must explain the rationale for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4. The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the severity/assess the nature and severity of his service connected depressive disorder.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  

5. The RO should ensure that all development sought above is completed (all questions posed are answered, with explanation of rationale), and then re-adjudicate the Veteran's claims (also the hypertension claim in light of the determination made regarding the diabetes mellitus claim).  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


